                Case 18-01265-LMI        Doc 21     Filed 03/03/20    Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

In re:

LILIANNE A CONCEPCION PEREZ,                             Bankruptcy Petition No.: 18-13432-LMI
aka Lilianne Concepcion Perez,
aka Lilianne Anel Concepcion Perez,                      Chapter 7
aka Lilianne Anel Concepcion,
aka Lilianne Concepcion,
aka Lilianne A Concepcion,
                 Debtor.
______________________________________/
SUNSHINE STATE CREDIT, LLC, a Florida
limited liability company,
                                                         Adversary No.: 18−01265−LMI
                Plaintiff,

vs.

LILIANNE A CONCEPCION PEREZ,
            Defendant.
________________________________________/

               SUNSHINE STATE CREDIT, LLC’S NOTICE OF DISMISSAL

         Plaintiff, Sunshine State Credit, LLC, a Florida limited liability company, by and through

its undersigned counsel files a Notice of Dismissal pursuant to Rule 7041, Federal Rules of

Bankruptcy Procedure, and Rule 41(a), Federal Rules of Civil Procedure, and requests this

adversary proceeding be closed.

         Dated this 3rd day of March, 2020.
               Case 18-01265-LMI       Doc 21       Filed 03/03/20   Page 2 of 2




                                            ROGERS TOWERS, P.A.

                                              /s/ Mark S. Mitchell
                                            Mark S. Mitchell, Esq.
                                            Florida Bar No.: 0018039
                                            1301 Riverplace Boulevard, Suite 1500
                                            Jacksonville, Florida 32207
                                            (904) 398-3911 (telephone)
                                            (904) 396-0663 (facsimile)
                                            MMitchell@rtlaw.com (email)

                                            Attorneys for Sunshine State Credit, LLC




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been filed with the Clerk of the

Court using the Court’s CM/ECF system and has been served by electronic transmission and/or

U.S. Mail postage prepaid this 3rd day of March, 2020, to:

       Debtor/Defendant:
       Lilianne A Concepcion Perez
       5526 NW 199th Terrace Lot 80
       Miami Gardens, FL 33055


                                              /s/ Mark S. Mitchell
                                                   Attorney




                                                2
